DETAILED ACTION
Claims 1, 4-10, 12, 15-23, and 25-26 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 9, replace “generate” with --output-- (or, alternatively, insert --and output-- after “generate”) for consistency with language in line 11.
Claim 7 is objected to because of the following informalities:
In line 2, replace “in” with --of-- for consistency with claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Specifically, parent claim 19 sets forth comparing each of the p sequences with the probability value defined in a probability field of the masking instruction.  This necessarily requires that each of the p sequences be compared to the same probability value.  As such, claim 26 does not add anything beyond that already in claim 19, thereby rendering it non-limiting.  Applicant may cancel claim 26, amend it to be in proper dependent form, or present a sufficient showing that it complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12, 16-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kharaghani et al., U.S. Patent Application Publication No. 2018/0300629 (herein referred to as Kharaghani), in view of the examiner’s taking of Official Notice, Ibrahim, U.S. Patent Application Publication No. 2008/0165955 A1, and Srivastava et al., “Dropout: A Simple Way to Prevent Neural Networks from Overfitting”, June 2014, pp.1929-1958 (herein referred to as Srivastava).
Referring to claim 1, Kharaghani has taught an execution unit for executing a computer program, the execution unit comprising:
a) a pseudo random number generator (see paragraph [0048].  Matrix R is pseudo-randomly generated);
b) wherein the execution unit masks randomly selected first values from a source of n values and retains other original values from the source to generate a result which includes original values from the source and symbols in the respective original locations of the selected first values (see paragraphs [0049]-[0054], and note that when mask M contains multiple zeros, it will randomly select corresponding first values from W, which is a source of n weight values, and retain values of W that correspond to positions of M that are set to 1.  The result is W’, which includes original values (those of W that are retained) and symbols (zeros) in locations of the selected first values that correspond to positions of M that are set to 0); and
c) Kharaghani has also taught random bit sequences are derived for randomly selecting the first values to be masked (from paragraph [0048], matrix R includes four random bit sequences.  These values are used to generate mask M (paragraph [0049]), which is in turn used to select first values to be masked.  As such, the random bit sequences are derived for the purpose of selecting values to be masked);
d) Kharaghani has also taught wherein the execution unit is configured to compare each of the p sequences with a probability value to generate a weighted probability indicator for selecting the first values to be masked (see paragraphs [0047]-[0049].  Note that since R includes four values, p = 4).
e) Kharaghani has not taught that the pseudo random number generator is implemented in hardware.  However, implementing a pseudo random number generator in hardware is known in the art.  Further, hardware and software are logically equivalent.  That is, any operation performed by software can also be built directly into the hardware, and any instruction executed by the hardware can also be simulated in software.  Factors such as cost, speed, reliability, and frequency of expected changes determine the type of implementation for given functionality.  In general, hardware is faster than software and also precludes the need to include an algorithm to generate pseudo-random numbers, thereby decreasing program size and memory utilization.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kharaghani’s pseudo random number generator such that it is implemented in hardware.
f) Kharaghani has not taught wherein the pseudo random number generator is configured to generate a first randomised bit string from which the random bit sequences are derived, wherein the first randomised bit string output from the pseudo random number generator comprises m bits, wherein the execution unit is configured to obtain the first randomised bit string output by the pseudo random number generator, and first divide the randomised bit string obtained from the pseudo random number generator into the p sequences.  However, Ibrahim has taught generating a random bit string first (FIG.5, step 502) and dividing it into multiple sequences (FIG.5, step 503) so that they may be used in their own individual fashion.  See paragraphs [0213]-[0215].  While Ibrahim generates a random number for a different purpose, one of ordinary skill in the art would have recognized that the p sequences in Kharaghani could be similarly generated, i.e., by generating one long random m-bit number up front, and then dividing it into the needed p (m/4)-bit sequences.  The examiner asserts that how the random bits are generated is a design choice that does not amount to a patentable distinction because, in the end, both applicant and Kharaghani generate m total bits to derive p m/4-bit sequences.  One possible advantage of generating them all at once is a parallel generation that would be quicker than generating each of the p sequences serially.  While this may require additional hardware, it could speed up random number generation.  Parallel vs serial, and the pros/cons of each, are generally known in the art.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kharaghani such that the pseudo random number generator is configured to generate a first randomised bit string from which the random bit sequences are derived, wherein the first randomised bit string output from the pseudo random number generator comprises m bits, wherein the execution unit is configured to obtain the first randomised bit string output by the pseudo random number generator, and divide the first randomised bit string obtained from the pseudo random number generator into the p sequences. 
g) Kharaghani, as modified, has also not taught has not taught the execution unit performs the claimed masking and obtaining of the randomised bit string when the execution unit executes a masking instruction, nor has Kharaghani taught that the source of n values is a source operand of n values.  However, the examiner asserts that SIMD instructions operating on SIMD register source operands is well known and accepted in the art.  Such an instruction is known to concurrently (and therefore quickly) perform the same operation using elements from a first source operand.  The examiner notes that Kharaghani, as modified, has taught all claimed functionality and that it is a design choice to package all of this functionality into a single instruction so as to carry out the claimed functionality with minimal software, i.e., one instruction.  Such an instruction would form R from a random bit string, compare R to P to form a mask M, and then multiply M by W in SIMD fashion to efficiently compute W’.  Effectively, applicant is integrating multiple functions into a single instruction, which is an engineering choice akin to combining sub-functions into a more complex CISC instruction.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  As a result, to perform the functionality of Kharaghani with a single instruction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kharaghani such that the execution unit performs the claimed masking and obtaining of the randomised bit string when the execution unit executes a masking instruction, nor has Kharaghani taught that the source of n values is a source operand of n values.
h) Kharaghani has also not taught wherein the probability value comprises a same value compared with each of the p sequences.  Instead, Kharaghani’s example probability values are different (see matrix P in paragraph [0047]).  Kharaghani explains, in paragraph [0045] that these probabilities are randomly generated (thus, they may take on any value) and represent retention probabilities for neural network training.  Srivastava has taught that all retention probabilities could be set to 0.5 for simplicity and because this value is close to optimal for a wide range of networks and tasks (see p.1930, last paragraph).  As such, to simplify Kharaghani in an optimal way, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kharaghani to not generate the P matrix randomly, but to simply set all values to 0.5, such that the probability value comprises a same value compared with each of the p sequences.
Referring to claim 5, Kharaghani, as modified, has taught the execution unit of claim 1, comprising an input buffer for holding the source operand and an output buffer for holding the result (this is inherent in SIMD processing and for the proposed instruction.  The source operand W will be in a source vector register (or some other storage), which is an input buffer or part of an input buffer (register file).  And, the result W’ must be stored somewhere (i.e., in an output buffer) so as to retain (not discard) the result).
Referring to claim 6, Kharaghani, as modified, has taught the execution unit of claim 1, wherein the n values of the source operand represent weights of links in a neural network (see paragraphs [0051]-[0052]).
Referring to claim 7, Kharaghani, as modified, has taught the execution unit of claim 1, wherein the n values in the source operand represent activations defining output values of nodes in a neural network (see paragraphs [0045]-[0046], and [0052].  Weights are activations that define output values for a given node.  If a weight is 0, an associated output node is inactive.  If a weight is non-zero, an associated output node is active).
Referring to claim 8, Kharaghani, as modified, has taught the execution unit of claim 1, wherein the execution unit is further configured to execute a sequence of instructions (this is inherent.  Many instructions will be executed over time).  While Kharaghani has taught implementing a dot product of the result with a further set of values (this is inherent, as neural networks perform dot products with weight values and node input values (see paragraph [0004]), Kharaghani has not taught the sequence of instructions comprising instructions for implementing that dot product.  However, the dot product can either be performed in hardware or software.  Software is cheaper and easier to modify, if necessary.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kharaghani such that the sequence of instructions comprises instructions for implementing that dot product.
Referring to claim 9, Kharaghani, as modified, has taught the execution unit of claim 1, wherein the execution unit is further configured to execute a sequence of instructions (this is inherent.  Many instructions will be executed over time).  Kharaghani has not taught the sequence of instructions comprising an instruction for writing the result to a memory location after the masking instruction has been executed.  However, a store instruction is well known and accepted in the art and allows for data to be preserved in memory without taking up limited fast register space, in case the values are needed again in the future for some reason.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kharaghani such that the sequence of instructions comprises an instruction for writing the result to a memory location after the masking instruction has been executed.
Referring to claim 10, Kharaghani, as modified, has taught the execution unit of claim 1, but has not taught wherein the source operand comprises four 16-bit values.  Instead, Kharaghani has taught four 32-bit values (see paragraph [0004]).  However, the register and data element size is not a patentable distinction without demonstration of its criticality.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and/or In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Using smaller values/registers would reduce the amount of hardware needed, as less bit storage is needed and smaller buses would be needed because less data is transferred.  Less hardware could result in cheaper, more simplistic designs.  SIMD processing on four 16-bit elements is also known in the art.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kharaghani such that the source operand comprises four 16-bit values.
Claims 12 and 16-18 are respectively rejected for similar reasons as claims 1, 8-9, and 1.
Referring to claim 23, Kharaghani, as modified, has taught the execution unit of claim 1, wherein the symbol represents a value of zero (see paragraph [0054], and note a zero symbol will exist in every element corresponding to a position in mask M that is set to zero).

Allowable Subject Matter
Claims 19-22 and 25-26 are allowed over the prior art.
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 4, 15, and 19, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, that the masking instruction includes a probability field defining a probability value, the probability value being compared to each of the p sequences.

Response to Arguments
Applicant states that the independent claims have been amended to include subject matter that is indicated as allowable.
With respect to claims 1, 12, and 18, the examiner respectfully disagrees.  Applicant has not included enough of the allowable dependent claims to preclude rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183